Citation Nr: 1539511	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right lower extremity radiculopathy, effective September 8, 2008.

2.  Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy, effective September 8, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her sister



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied an increased rating for a lumbar spine disability.  

The Veteran and her sister testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in December 2008.  The Board then remanded the claim for additional development in April 2012.  In a November 2012 rating decision, the Appeals Management Center, in pertinent part, assigned two separate ratings of 10 percent for left and right lower extremity radiculopathy, effective December 11, 2008.  Thereafter, the Board, in pertinent part, assigned separate 10 percent ratings for radiculopathy of the bilateral lower extremities, effective September 8, 2008, in an October 2014 decision.  

The Veteran appealed the October 2014 Board decision to the U.S. Court of Appeals for Veterans Claims, insofar as it did not assign ratings higher than 10 percent for radiculopathy of the lower extremities.  Pursuant to a joint motion for partial remand, the Court granted the parties' motion and vacated the portion of the Board's October 2014 decision that did not assign ratings higher than 10 percent for bilateral lower extremity radiculopathy, and remanded the case back to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for partial remand determined that the Board, in determining that ratings higher than 10 percent were not warranted for radiculopathy of the bilateral lower extremities, did not adequately address the Veteran's testimony in December 2008 that she had pain, tingling, and numbness down her legs that was so disabling she could hardly walk.  

Given the medical issue at hand and the fact that more than a year has passed since the Veteran's lower extremity impairment was evaluated in a March 2014 VA examination, the Board finds that another examination and medical opinion is warranted to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent treatment she has received for neurological impairment in her lower extremities.  If the Veteran complies with the RO's request, make reasonable efforts to obtain the records.  Notify the Veteran of any negative responses and indicate what further steps VA will make concerning the claim.

2.  Thereafter, schedule the Veteran for another VA examination of her bilateral lower extremities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lower extremity neurological impairment.

The examiner should fully describe the extent and severity of the neurological symptoms in the lower extremities related to the service-connected lumbar spine disability, and state whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The examiner must consider the Veteran's lay statements concerning the impairment in her lower extremities including her testimony at the December 2008 Board hearing that she had pain, numbness, and tingling down her legs that was so disabling she could hardly walk.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  The RO should then readjudicate the claim.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




